Citation Nr: 0945900	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  05-33 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for the service-connected lumbosacral adhesive 
arachnoiditis, prior to February 26, 2009, and entitlement to 
a disability rating in excess of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel





INTRODUCTION

The Veteran served on active duty from February 1951 to 
August 1952.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, that, in pertinent part, granted entitlement to 
service connection for lumbosacral adhesive arachnoiditis, 
diffuse degenerative disc bulging with facet osteoarthritis 
and spinal stenosis, and assigned an initial 10 percent 
rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5243 
for intervertebral disc syndrome.  

The Veteran disagreed with the initial 10 percent rating 
assigned.  Significantly, during the pendency of the appeal 
it was discovered that the Veteran's degenerative disc 
disease was not part and parcel of the service-connected 
lumbosacral adhesive arachnoiditis, and as such, the RO had 
erred by including it as part of the initial rating.  In 
light of that discovery, service connection for that portion 
of the service-connected disability was severed, and the RO 
reevaluated the remaining portion of the service-connected 
disability - the lumbosacral adhesive arachnoiditis, pursuant 
to 38 C.F.R. § 124a, Diagnostic Code 8620 for neuritis of the 
sciatic nerve.  Despite the severance, there was no monetary 
change in benefits as the 10 percent was continued under 
Diagnostic Code 8620; and, the appeal continued.  
Essentially, the severance amounted to no more than a 
recharacterization of the Veteran's service-connected 
disability to more accurately reflect the associated 
symptomatology.

The Veteran initially requested to appear for a personal 
hearing in connection with his claim; however, he 
subsequently withdrew that request.

In December 2008, the Board remanded the case back to the RO 
for additional development and adjudicative action.  Pursuant 
to the remand directives, the Veteran appeared for a VA 
examination on February 26, 2009, and before the case was 
returned to the Board for appellate disposition, the RO 
issued a rating decision in May 2009 that granted an 
increased rating to 20 percent for the service-connected 
lumbosacral adhesive arachnoiditis, effective from February 
26, 2009.  As the award is not a complete grant of benefits, 
the issue remains in appellate status.  See AB v. Brown, 6 
Vet. App. 35 (1993).  Moreover, the Board must consider 
whether there are distinct time periods during the entire 
appeal period where the Veteran's symptoms warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  


FINDINGS OF FACT

1.  The service-connected lumbosacral adhesive arachnoiditis 
has, since the effective date of service connection, been 
manifested by constant excruciating pain in the low back and 
buttock area, absent knee and ankle jerk, weakness and 
fatigue; but without associated pain in the legs; all of 
which result in a disability picture that more nearly 
approximates that of neuritis productive of no more than 
moderate incomplete paralysis of the sciatic nerve.

2.  Since the effective date of service connection, the 
Veteran's low back pain has produced guarding severe enough 
to be responsible for abnormal gait or abnormal spinal 
contour; however, neither ankylosis of the thoracolumbar 
spine nor flexion limited to 30 degrees or less has ever been 
demonstrated.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial 20 percent 
disability rating, but no higher, for the service-connected 
lumbosacral adhesive arachnoiditis have been met since the 
effective date of service connection.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.71a, 
4.124a, Diagnostic Codes 5243, 8620 (2009).

2.  The criteria for the assignment of a disability rating in 
excess of 20 percent for the service-connected lumbosacral 
adhesive arachnoiditis are not met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§  4.71a, 
4.124a, Diagnostic Code 5243, 8620 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; 3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In this case, the Veteran filed his initial claim of service 
connection in July 2004, and the RO issued a duty-to-assist 
letter in August 2004, prior to the initial adjudication in 
March 2005.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

The initial August 2004 letter, however, did not advise the 
Veteran as to the laws regarding degrees of disability or 
effective dates for any grant of service connection.  
Nevertheless, the underlying service connection claim 
regarding the lumbosacral spine was granted, and therefore 
any defect with regard to the pre-adjudicatory notice, or 
lack thereof, is harmless error.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993). 

With regard to the increased rating claim, here, the Veteran 
is challenging the initial rating assigned following the 
grant of service connection.  In cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because any notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

That notwithstanding, the RO provided the Veteran with a 
subsequent duty-to-assist letter in March 2006 that 
specifically addressed the issues of how VA assigns and 
effective date and the assignment of initial ratings for any 
grant of service connection.

Moreover, the notices provided to the Veteran over the course 
of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate his claims.  The 
Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sanders v. Nicholson, 487 F. 3d 881 
(Fed. Cir. 2007).  For example, after the RO began rating the 
Veteran's service-connected lumbosacral adhesive 
arachnoiditis pursuant to 38 C.F.R. § 4.124, Diagnostic Code 
8620, and this rating was increased from 10 percent to 20 
percent, the RO provided the rating criteria in a May 2009 
supplemental statement of the case, and listed the criteria 
necessary to obtain a higher rating in the May 2009 rating 
decision.  

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements.

II.  Increased Ratings

The Veteran seeks a higher disability rating for the service-
connected lumbosacral adhesive arachnoiditis, rated as 10 
percent disabling from July 23, 2004, and increased to 20 
percent disabling from February 26, 2009 (and previously 
characterized as lumbosacral adhesive arachnoiditis; diffuse 
degenerative disc bulging with facet osteoarthritis and 
spinal stenosis) from July 23, 2004, to January 1, 2006).  

Where, as here, the Veteran appeals the initial rating 
assigned for a service-connected disability, consideration 
must be given to "staged" ratings, i.e., disability ratings 
for separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two disability 
ratings should be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

In essence, the Veteran has low back pain, which he describes 
as severe.  At the time of the initial grant of service 
connection, in March 2005, the RO characterized the Veteran's 
service-connected back disability as lumbosacral adhesive 
arachnoiditis and diffuse degenerative disc bulging with 
facet osteoarthritis and spinal stenosis; and determined that 
the disability was primarily orthopedic in nature.  As such, 
the RO initially rated the disability as 10 percent disabling 
pursuant to degenerative disc disease under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243.  

Diagnostic Code 5243 evaluates intervertebral disc syndrome.  
Under this code the evaluation of intervertebral disc 
syndrome (preoperatively or postoperatively) is to be made 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

When rating based on incapacitating episodes, if there are 
incapacitating episodes having a total duration of at least 
one week but less than two week during the past 12 months, a 
minimum 10 percent rating is warranted.  If there are 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent rating is warranted.  If there are 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months, 
a 40 percent rating is warranted.  If there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, a maximum 60 percent 
rating is warranted.  38 C.F.R. § 4.71a.

Note 1 to 38 C.F.R. § 4.71a, Diagnostic Code 5243 provides 
that an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note 2 to 38 C.F.R. § 4.71a, Diagnostic Code 5243 provides 
that when rating on the basis of chronic manifestations, the 
orthopedic disabilities will be rated under the most 
appropriate orthopedic diagnostic code or codes and the 
evaluation of neurologic disabilities will be done separately 
using the most appropriate neurologic diagnostic code or 
codes.

Orthopedic manifestations of the spine are rated pursuant to 
the General Rating Formula for Diseases and Injuries of the 
Spine, effective September 26, 2003, 38 C.F.R. § 4.71a, and 
encompasses Diagnostic Codes 5235 through 5242.  The General 
Rating Formula provides that, with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching, 
in the area of the spine affected by the residuals of injury 
or disease:

A 10 percent disability rating is warranted where there is 
forward flexion of the thoracolumbar spine greater that 60 
degrees but not greater that 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
that 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height; a 20 percent disability rating is 
warranted where there is forward flexion of the thoracolumbar 
spine greater that 30 degrees but not greater that 60 
degrees; or, forward flexion of the cervical spine greater 
than 15 degrees but not greater that 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 30 percent disability rating is warranted where there is 
forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  A 40 
percent evaluation is warranted where there is unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
disability rating is warranted where there is unfavorable 
ankylosis of the entire thoracolumbar spine; and a 100 
percent disability rating is warranted where there is 
unfavorable ankylosis of the entire spine.

Arthritis is rated pursuant to Diagnostic Code 5003 and 5010.  
Traumatic arthritis, under Diagnostic Code 5010 is to be 
rated on limitation of motion of the affected parts, as 
arthritis degenerative.  Degenerative arthritis is rated 
pursuant to Diagnostic Code 5003.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, the disability is to be 
rated as follows: with X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent; with X- 
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, 10 percent. 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

During the course of the appeal, however, it was determined 
that the Veteran's diffuse degenerative disc bulging with 
facet osteoarthritis and spinal stenosis was not part of the 
service-connected disability; rather, it was associated with 
the aging process.  Additionally, the medical evidence also 
noted that the Veteran's peripheral vascular disease was also 
not related to the service-connected lumbosacral adhesive 
arachnoiditis.  According to the medical evidence of record, 
the Veteran's service-connected adhesive arachnoiditis was 
primarily neurologic in nature, and resulted from an in-
service myelogram in 1951.  As a result, the RO rated the 
disability pursuant to neuritis of the sciatic nerve under 
38 C.F.R. § 124a, Diagnostic Code 8260.  

The ratings schedule provides disability ratings for 
neuralgia, neuritis and paralysis of nerves at 38 C.F.R. § 
4.124a.  Under 38 C.F.R. § 4.124, neuralgia (characterized 
usually by a dull and intermittent pain, of typical 
distribution so as to identify the nerve) is to be rated with 
a maximum equal to moderate incomplete paralysis.  Under 38 
C.F.R. § 4.123, neuritis (characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at 
times excruciating) is to be rated on the scale for the nerve 
involved, with a maximum equal to severe incomplete 
paralysis.  This code further provides that for neuritis 
(other than for the sciatic nerve) not characterized by the 
organic changes referred to the maximum rating will be that 
for moderate incomplete paralysis.  The term "incomplete 
paralysis," with this and other peripheral nerve injuries, 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  38 C.F.R. § 4.124a, Note preceding 
Diagnostic Code 8515.  

Paralysis, neuritis, or neuralgia of the sciatic nerve is 
rated under 38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8620, 
8720, respectively.  Under these provisions, complete 
paralysis of the sciatic nerve, the foot dangles and drops, 
no active movement possible of muscles below the knee, 
flexion of the knee weakened or (very rarely) lost, warrants 
an 80 percent disability rating.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520.  Incomplete paralysis of the sciatic 
nerve is evaluated as follows: severe, with marked muscular 
atrophy is rated as 60 percent disabling; moderately severe 
is rated as 40 percent disabling; moderate is rated as 20 
percent disabling; and mild is rated as 10 percent disabling.  
Id.

In conjunction with his initial claim of service connection 
in 2004, the Veteran submitted private treatment records 
showing diagnosis and treatment for adhesive arachnoiditis as 
early as 1998.  Records from the Mayo clinic and the Nebraska 
Medical Center in Omaha from 1998-1999 show a diagnosis of 
adhesive arachnoiditis, vascular claudication, as well as 
disk bulging and spinal stenosis.  Magnetic resonance imaging 
(MRI) scans, myelography and computed tomography (CT) 
myelography in June 1999 confirm these findings.  A July 1999 
progress note shows that the Veteran's history had not 
changed a great deal and he continued to have a lot of back 
and right lower extremity pain, with a little left buttock 
pain, but no pain below the left buttock.  The Veteran also 
noted weakness in the right lower extremity, but no problems 
with urination or defecation.  Knee jerks were trace and 
ankle jerks were absent.  In August 1999, the Veteran 
underwent a lumbar laminectomy, with the knowledge that his 
symptoms may not improve given the mild level of impairment 
attributed to the stenosis, coupled with the additional 
diagnosis of adhesive arachnoiditis, the symptoms of which 
would not be relieved by the laminectomy.  A September 1999 
postoperative report revealed that the Veteran had less back 
pain after the laminectomy; however, by November 1999, his 
pain had returned, and there was increasing discomfort, 
particularly in the left lower extremity.  

Private MRI reports from September 2002 and November 2004 
revealed post-surgical changes at L4 and L5 posteriorly; 
multilevel degenerative changes from L3 through S1, most 
prominent at L5-S1 to the right; suspected mild arachnoiditis 
- clinical correlation was suggested; and incidental fatty 
infiltration of the filum terminale.  

At VA examinations in September 2004 and December 2004, the 
Veteran reported pain in the lower back, which was sometimes 
described as a lightening bolt.  Walking and standing 
increased the pain, and caused flare-ups.  Sensory 
examination of the back revealed decreased sharp, and dull 
discrimination to the lower extremities bilaterally, 
essentially to the ankle.  There was no other significant 
functional impairment neurologically appreciated to the 
lower, or upper extremities.  The Veteran could flex to 85 
degrees, extend to 30 degrees, with left and right lateral 
flexion to 40 degrees, and rotation to 30 degrees 
bilaterally.  There was pain with forward flexion.  There was 
also fatigue with repetitive motion of the back.  The 
diagnosis was lumbosacral adhesive arachnoiditis, manifested 
by pain in the low back, without apparent radicular pain into 
the legs.  There were no incapacitating episodes reported by 
the Veteran in September 2004, although the Veteran did 
report some bowel dysfunction.  The Veteran essentially 
reported the same symptomatology in December 2004.  In a 
February 2005 addendum to the December 2004 VA examination 
report, the examiner reiterated that there appeared to be no 
radicular symptoms, and the Veteran's diagnosis also included 
diffuse degenerative disc bulging with facet osteoarthritis 
and spinal stenosis.

An April 2005 VA primary care clinic note revealed that the 
Veteran continued to describe increasing chronic back pain, 
that was  to the point of limiting his activities.  He added 
that the pain was almost intolerable.

In a July 2005 medical opinion, a VA examiner reviewed the 
claims file, and opined that the Veteran's diffuse 
degenerative disk bulging with facet osteoarthritis and 
spinal stenosis was not related to the myelogram and the 
lumbosacral adhesive arachnoiditis.  The examiner opined that 
the structural problem of degenerative disc bulging and 
arthritis changes of the facet was more likely related to 
normal progression of age, and therefore unrelated to the 
service-connected lumbosacral disease of arachnoiditis.

In February 2007, the Veteran requested a narcotic medication 
refill from VA, asserting that his pain had worsened 
recently, and that his medication regimen was not controlling 
his back pain.  

At a VA examination conducted on February 2009, the Veteran 
described constant pain in the low back with stiffness, 
achiness, tightness, shooting/shocklike pains up and down the 
back and spasms affecting the paralumbar musculature.  No 
radicular symptoms were described, although the Veteran did 
describe some generalized achiness into the legs that 
occurred with prolonged standing or walking.  

The examiner noted the Veteran's history of peripheral 
vascular disease and subsequent stenting procedures of the 
iliac arteries; and, noted that the peripheral vascular 
disease affecting the Veteran's lower extremities would not 
be considered related to his lumbosacral adhesive 
arachnoiditis.  The Veteran described weekly flare-ups, 
depending on his activity level.  The weather did not have a 
particular impact on his pain level; however, he did state 
that activities such as standing, walking, prolonged sitting, 
bending, lifting, or twisting would result in increased pain 
and potentially precipitate a flare up.  According to the 
Veteran, flare-ups lasted from hours, up to one or two days, 
and were moderate to severe in intensity.  

Regarding the limitation of activities, the Veteran could no 
longer participate in sports, and reported that he had not 
golfed in 5 years.  He drove an automobile, but limited his 
driving to short distances due to increased pain with 
prolonged sitting.  

According to the examiner, the Veteran described no focal 
muscle weakness of the lower extremities and no ongoing 
paresthesias, or any symptoms consistent with a radiculopathy 
of the lower extremities, although he did describe 
generalized achiness and fatigue that occurred with prolonged 
ambulation.  

The examiner opined that the Veteran's reports with regard to 
his lower extremities were consistent with some degree of 
peripheral vascular disease in addition to overall 
deconditioning.

With regard to the Veteran's past complaints of bowel 
dysfunction (fecal incontinence) in 2004, the Veteran denied 
current ongoing symptoms of bowel dysfunction, and the 
examiner noted that the Veteran had undergone a colectomy 
with colostomy in 2006 as a result of colon cancer.  

Regarding the activities of daily living and occupational 
duties, the examiner noted that the Veteran would have 
significant difficulty performing occupational duties that 
would require prolonged standing, prolonged walking, 
prolonged sitting, as well as occupational duties that would 
require bending, lifting, twisting, crawling, climbing, 
carrying, crouching, and/or kneeling due to limitations 
secondary to the lumbosacral adhesive arachnoiditis.  

On examination, there was fatigue, decreased motion, 
stiffness, weakness, and pain.  The Veteran reported flare-
ups, but there were no incapacitating episodes of spine 
disease.  Although no spasms were noted on objective 
examination, atrophy of the left and right thoracic 
sacrospinalis was noted, as was tenderness on the right and 
weakness on the left.  The examiner noted that the muscle 
spasm, localized tenderness or guarding was severe enough to 
be responsible for abnormal gait and/or abnormal spinal 
contour.  Motor examination was normal, sensory exam was 2/2 
bilaterally for pain to pinprick, light touch and position 
sense of the lower extremities.  Forward flexion of the 
thoracolumbar spine was zero to 45 degrees, with some 
tenderness beginning at 40 degrees.  Extension was zero to 10 
degrees, with some tenderness beginning at zero degrees.  
Lateral bending was zero to 10 degrees with some tenderness 
beginning at zero degrees.  Bilateral rotation was 0-15 
degrees, with some tenderness beginning at 5 degrees.  There 
was increase in pain without additional weakness, excess 
fatiguability, incoordination, lack of endurance or 
additional loss in range of motion with repetitive use.  

The examiner indicated that he could not express, without 
resorting to mere speculation, additional limitation due to 
repetitive use during a flare up.  

The diagnosis remained lumbosacral adhesive arachnoiditis and 
the examiner noted that there were significant effects on 
usual occupation.  In this regard, however, the examiner also 
noted that the Veteran had retired from employment in 1996 
because of eligibility by age or duration of work.  With 
regard to usual daily activities, the examiner indicated that 
the service-connected adhesive arachnoiditis had no effect on 
feeding; a mild effect on bathing, dressing, toileting and 
grooming; a moderate effect on shopping and traveling, a 
severe effect on chores, exercise, and recreation; and it 
prevented participation in sports.  

In essence, the above medical evidence indicates that the 
Veteran has back pain and lower extremity pain and weakness, 
which can collectively be attributed to the service-connected 
adhesive arachnoiditis, as well as the non-service-connected 
degenerative disc disease with stenosis and the peripheral 
vascular disease.  Although the VA and private examiners 
clearly explained that the peripheral vascular disease and 
the degenerative disc disease with stenosis are completely 
unrelated to the service-connected adhesive arachnoiditis, no 
examiner has attempted to opined as to what percentage of 
symptoms are attributable to which disabilities.  It is clear 
that the peripheral vascular disease affected only the legs, 
and that the Veteran has undergone procedures to correct that 
problem.  Moreover, the VA examinations of record have 
demonstrated that the Veteran's back pain is limited to his 
low back and buttock area, and does not radiate down his 
legs.  As such, there is no need to consider rating the 
Veteran's service-connected disability pursuant to the 
criteria used to rate peripheral vascular disease.

However, rather than remand the matter again to have an 
examiner attempt to discern the symptoms associated with the 
non-service connected degenerative disc disease with facet 
osteoarthritis and spinal stenosis from the symptoms 
associated with the adhesive arachnoiditis - an arduous, and 
perhaps impossible task, it appears more appropriate to 
consider rating the Veteran's back pain pursuant to the 
rating criteria under the General Rating Formula for 
Disabilities of the Spine at 38 C.F.R. § 4.71a, as well as 
the neurological disabilities under 38 C.F.R. § 4.124a to 
provide the Veteran with the highest possible rating.  
Importantly, when it is not possible to separate the effects 
of service-connected and non-service-connected disabilities, 
such effects should be attributed to the service-connected 
condition.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998).  

Moreover, this case is complicated by the fact that the 
Veteran's service-connected disability of "adhesive 
arachnoiditis" is by its very nature, a neurologic disorder; 
however, as the evidence shows, the Veteran's symptoms are 
more analogous to the criteria for orthopedic disabilities of 
the spine, particularly given the lack of radicular findings 
and the location of pain limited to the low back and the 
buttock area, as opposed to radiation into the legs, 
numbness, and the like.  According to Dorland's Medical 
Dictionary, chronic adhesive arachnoiditis is a thickening 
and adhesions of the leptomeninges in the brain or spinal 
cord, resulting form previous meningitis, other disease 
processes, or trauma, sometimes secondary to therapeutic or 
diagnostic injection of substances into the subarachnoid 
space.  See Dorland's Illustrated Medical Dictionary, 28th 
edition, p.112.  Thus, it is important for the Board to 
consider rating the service-connected disability from both a 
neurological standpoint and an orthopedic standpoint, even 
though the diffuse degenerative disc bulging with facet 
osteoarthritis and spinal stenosis was severed from the 
service-connected disability of adhesive arachnoiditis.  
Significantly, the rating schedule provides that when, as 
here, an unlisted disability is encountered, it is 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.

Regardless of whether the Veteran's service-connected 
disability is rated pursuant to the criteria at 38 C.F.R. 
§ 4.71a, or the criteria at 38 C.F.R. § 4.124a, the evidence 
in this case shows that the Veteran's symptoms have remained 
fairly constant, and consistent throughout the appeal period.  
The RO increased the Veteran's disability rating from 10 
percent to 20 percent effective from February 26, 2009, the 
date of the most recent VA examination, which showed an 
increase in limitation of motion.  It is clear from the 
record, however, that the Veteran's symptoms were more than 
10 percent disabling long before the February 2009 
examination, and the 20 percent rating is warranted from the 
effective date of service connection.  

In this regard, in 2007, the Veteran reported that his pain 
medication was no longer alleviating the back pain and he 
requested narcotic medications from VA.  Prior to that, in 
2005, the Veteran reported that his condition was worsening, 
and that it was almost intolerable.  Moreover, at the initial 
VA examination in 2004, as well as in private records from 
2002, the Veteran described the same back pain, and the 
examiners noted that the mild level of degenerative changes 
in the spine would not account for the level of the Veteran's 
pain.  The only significant difference between the February 
2009 examination and those in 2004 and 2005 appears to be the 
significant decrease in range of motion of the thoracolumbar 
spine.  Ironically, the rating criteria upon which the RO 
relied to increase the rating to 20 percent was the 
neurologic criteria under Diagnostic Code 8620, which does 
not even consider limitation of motion; but rather, considers 
the level of neurological impairment, including the amount of 
paralysis, if any, and any associated symptoms.  Thus, the 
decrease in the Veteran's range of motion of the spine should 
not necessarily have been a determinative factor as to when 
an increase in disability occurred in this case if the RO was 
relying solely on the neurologic criteria under Diagnostic 
Code 8620.  

Nonetheless, and regardless of which criteria is relied upon 
to rate the Veteran's service-connected disability, the 
evidence shows that his disability has been 20 percent 
disabling since the effective date of service connection.  
Although no examiner prior to February 2009 specifically 
indicated that the Veteran had guarding severe enough to 
result in an abnormal gait or abnormal spinal contour, for 
example, the examinations do show that the symptoms are 
similar, and have remained fairly consistent over the course 
of the appeal.  Similarly, although no examiner has 
specifically stated that the Veteran has had incomplete 
paralysis of the sciatic nerve that is of a moderate degree 
since the effective date of service connection the evidence 
suggests that the symptoms were 20 percent disabling long 
before the February 2009 examination.  In resolving all doubt 
in the Veteran's favor, the criteria are met for the 
assignment of a 20 percent rating for the service-connected 
adhesive arachnoiditis from the effective date of service 
connection, under either 38 C.F.R. § 4.71a, Diagnostic Code 
5243 or under 38 C.F.R. § 4.124a, Diagnostic Code 8260.  

A rating in excess of 20 percent is not applicable for the 
service-connected adhesive arachnoiditis at any time under 
the General Rating Formula for rating disabilities of the 
spine because the evidence has never shown forward flexion of 
the thoracolumbar spine limited to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  
Moreover, the Veteran does not have incapacitating episodes 
of intervertebral disc syndrome with physician prescribed bed 
rest.  The overall disability picture of the lumbar spine has 
always more nearly approximated the criteria associated with 
the assignment of a 20 percent rating.  

Turning now to the applicability of 38 C.F.R. § 4.124a, 
Diagnostic Code 8620 to the service-connected adhesive 
arachnoiditis.  Here, the Veteran's symptoms are confined to 
the low back and the buttock, and there is no radiation to 
the lower extremities.  Thus, the disability is rated by 
analogy to neuritis of the sciatic nerve pursuant to 
38 C.F.R. § 4.124a, Diagnostic Code 8620.  Because there is 
no marked muscular atrophy, no motor deficit, and the only 
identifiable symptom appears to be pain, with absent ankle 
jerk, there is no basis on which to find more than moderate 
incomplete paralysis of the sciatic nerve, particularly given 
the lack of radicular symptoms as was consistently noted on 
examinations.  

Consideration has been given to awarding a higher rating 
based on the provision of 38 C.F.R. § 4.40.  Under 
38 C.F.R. § 4.40, functional loss or weakness due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the appellant is deemed a serious disability.  In 
this case, the Veteran demonstrates pain on motion.  However, 
he does not demonstrate enough additional range of motion 
loss due to pain on use or during flare-ups such that the 
next higher rating should be assigned.  The disability rating 
currently assigned takes into account the Veteran's 
demonstrated pain on motion as well as his limitations with 
regard to bending and lifting.  

There is no doubt that the Veteran has back pain; however, 
the medical records reflect that the 20 percent rating 
currently assigned is appropriate given the objective 
findings and the examiners' opinions of record regarding the 
degree of functional limitation.  The three VA examinations 
of record demonstrate objective abnormalities commensurate 
with the assignment of a 20 percent rating, and, according to 
the February 2009 examiner, the effect on most activities of 
daily living is mild to moderate.  The Veteran appears to be 
functioning satisfactorily in his day to day activities.  
Surgery has not been recommended, the Veteran does not have 
incapacitating episodes of intervertebral disc syndrome, and 
frequent hospitalizations are not shown.  

The criteria for the assignment of this 20 percent rating, 
but no higher, have been met during the entire appeal period, 
as there are no distinct time periods where the Veteran's 
symptoms warrant different ratings.  See Hart, 21 Vet. App. 
at 505.  The assignment of an initial 20 percent for the 
service-connected adhesive arachnoiditis is warranted; the 
preponderance of the evidence is against the assignment of an 
initial rating in excess of 20 percent for the service-
connected lumbar spine disability; there is no doubt to be 
resolved; and a rating in excess of 20 percent rating is not 
warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) 
has also been considered.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991).  However, there has been no showing 
that the service-connected lumbar spine disability under 
consideration here has caused marked interference with 
employment, has necessitated frequent periods of 
hospitalization beyond those noted above, or otherwise 
renders impracticable the application of the regular 
scheduler standards.  There is no doubt that the Veteran has 
some impairment of his lumbar spine which causes discomfort, 
but which does not result in time off from work.  Although 
some discomfort and functional limitation is noted, such as 
trouble bending over, the regular scheduler standards 
contemplate the symptomatology shown in this case.  In 
essence, there is no evidence of an exceptional or unusual 
disability picture in this case which renders impracticable 
the application of the regular scheduler standards.  As such, 
referral for consideration for an extraschedular evaluation 
is not warranted here.  See 38 C.F.R. § 3.321(b)(1); Bagwell 
v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

The Veteran does not work.  If the Veteran's disability 
renders him unable to secure and maintain a substantially 
gainful occupation a rating can be assigned.  38 C.F.R. § 
4.16(b); Rice v. Shinseki, 22 Vet. App. 447 (2009).  The 
record clearly shows, however, that his unemployment status 
is because of voluntary retirement due to age eligibility.  
The record neither suggests, nor does the Veteran contend 
that he stopped working due to his service-connected 
disabilities.  


ORDER

An initial rating of 20 percent, but no higher, is granted 
for the service-connected adhesive arachnoiditis, subject to 
the laws and regulations governing the payment of monetary 
benefits; a rating in excess of 20 percent is denied.  



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


